Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 4/8/2022.  Claims 59, 62, 64, 65, 68, 73, 75-78, 83, 84 and 93 are amended.

Election/Restrictions
	Claims 84-92 are drawn to nonelected Species II, and thus are withdrawn from consideration.  Note Applicant elected lamination to only one side of a carrier in the election on 5/2/2020.  Examiner provides rationale for rejecting these claims only because it seemed to flow from the rejection.  However, this is only because Examiner has interpreted any layer of a multilayer laminate to be a carrier thus making the position of the carrier irrelevant.  However, if the claims cannot be rejected under the same logic, they remain withdrawn as a distinct species.  


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the term “carrier” has a specific meaning that means it must be a removable temporary support subsequently discarded in the process.  Examiner respectfully disagrees and asserts although the term “carrier” may provoke more specific ideas, the term is not so limiting and serves as a broad terminology that could be used in multiple different ways. The term “carrier” does not specifically limit structure or use other than to assert it must “carry” another layer.  Any continuous web applied with adhesive and joined to the thermoplastic composite is effectively “carrying” the composite, and thus is a continuous carrier.  As previously argued, Applicant is free to specify the structure or use of the carrier in any way they desire and encourages such amendment for clarity if a specific structure or use is envisioned in the current language. 
Applicant has currently amended the claims to include limited structures for the carrier and argues composites such as are taught in Gloeckner et al. (US 2013/0213571) are not polymer non-wovens.  Examiner respectfully disagrees.  Under the broadest reasonable interpretation of the term “non-woven,” it denotes a layer formed from fiber wherein the fibers in the layer are joined by a manner other than weaving, and does not exclude composites, which are sometimes identified as “non-woven” (See, for example, Bishop et al., US 4,536,438, col. 1, lines 4-25; describing the unidirectional reinforcing fibers of a composite as being “non-woven” wherein the non-woven fibers in composite are referred to as “non-woven layers;” and Coppage, Jr., US 5,660,913, indicating fiber reinforced resin, such as in Gloeckner et al., may also be referred to as non-woven plies or sub-plies in a non-woven fabric).  Thus, it is clear the term non-woven may refer to any layer having fibers that are not woven, including composite layers such as in Gloeckner et al.  Although more specific non-wovens may be envisioned, such specificity is not provided in the claim language.  Examiner maintains, under the broadest reasonable interpretation, any layers with non-woven fibers and containing polymer, may be considered a polymeric non-woven.
Applicant further argues, even though Ikeda (US 2018/0186101) teaches thermoplastic composite, SMC is traditionally thermosets and thus it would not have been obvious to incorporate such layer into composite layers that are thermoplastic such as in Gloeckner et al.  Examiner submits it is well-known in the art to utilize both thermoplastic and thermosetting resin to for composite materials for similar application wherein the resin material may be varied depending on specific needs. It is clear the use and advantage of the SMC layer is structural and achieved via the random fibers.  It would have been apparent this advantage would have been present regardless of whether the resin is thermoplastic or thermosetting, and that the resin of the SMC could have been either thermosetting or thermoplastic.  Thus, the motivation remains to use the SMC in Gloeckner et al. to achieve superior structural properties, and it would have been apparent such an advantage could have been achieved when the matrix resin is thermoplastic.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 59-63, 65, 66, 68-75, 78-82, 84-86 and 88-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner et al. (US 2013/0213571).
Regarding Claims 59-60 and 70, Gloeckner et al. teaches preforming an oriented thermoplastic composite sheet [1] by cutting a conventional thermoplastic sheet [4] into a plurality of segments (See page 3, paragraphs [0051]-[0055], teaching a unidirectional thermoplastic sheet wherein the matrix holds together the fibers in their unidirectional alignment implying or at least rendering obvious a monolayer of thermoplastic matrix holding the fibers) and fusing the segments with a slight overlap to form a continuous sheet (See Fig. 1 and pages 3-4, paragraphs [0058]-[0060], [0066], and [0067], wherein the segments may be sequentially overlapped, aligned and fused to form a continuous sheet with different fiber angle, i.e. a continuous oriented thermoplastic composite sheet material, that is then wound).  The continuous oriented thermoplastic composite sheet material [1] so formed is the mated along its longitudinal axis to another continuous sheet having a mating surface having adhesive thereon (See page 4, paragraphs [0070]-[0071], wherein a web [1] formed as described is laminated to another continuous web, wherein the other web may have adhesive applied thereon; any webs longitudinally laminated must be aligned into such a position and then mated).  The carrier is not specifically limited except to be continuous and have adhesive thereon and thus the continuous web applied with adhesive to which the so formed oriented web [1] is laminated, thus effectively “carrying” the web [1] thereon, is a continuous carrier.
Further, Examiner submits any fiber-based sheet or web wherein the fibers are bound, but not woven, is reasonably described as a non-woven.  It is clear from the disclosure in Gloeckner et al. that one or more of the webs being laminated may be a 0-degree film such as the supply web used to make the other layers through segmenting and fusing, such a web comprising unidirectional fibers bound by a polymeric matrix (See page 2, paragraph [0028] and page 3, paragraph [0051]).  Such a material comprising unwoven fibers bound by a polymeric binder is reasonably described as a polymeric nonwoven.  It is further noted polymeric reinforcing, e.g. aramid, are well-known in similar composites, and thus would have been obvious if the claim language mandates the fibers of the nonwoven as being polymeric.
Regarding Claims 61 and 71, Gloeckner et al. indicates any angle desired can easily be produced by changing the approach angle of web [4], and thus it certainly would have been obvious to a person having ordinary skill in the art to utilize common angled webs such as 90, 45, 30, etc., these angles having been established in the prosecution history as being known for similar composites.  
Regarding Claims 62, 63, 65, 66, 68, 72-75, 78-82, 84-86 and 88-92, Gloeckner et al. teaches the laminate may include any of a desired number of layers having differing fiber angles as desired (See page 2, paragraph [0028] and page 5, paragraphs [0078]-[0081], wherein the number of layers is not limited, nor are the angles, including conventional 0 degree composite; and note any one of these layers may be considered a carrier as claimed), wherein such layers may be joined by heat and pressure, i.e. fusing (See page 4, paragraphs [0071]-[0072], Examiner submits both adhesives and welding/fusion of different layers is within the scope of the sequential lamination process, and further submits certain adhesives may be considered as part of a “fusion” process, such as hot melts).  Examiner submits essentially any build-up of fiber layer would have been obvious so as to achieve greater strength in the composite (the fibers providing strength in the various directions in which they are situation, and thus would be considered obvious unless Applicant can show a specific build-up laminate has unexpected properties.  Gloeckner et al., in addition to sequential lamination, also teaches concurrent lamination, i.e. forming the multilayer laminate on the carrier (See page 5, paragraph [0083] and Fig. 3). Note any central layer may be considered a carrier as in Claim 84, and further note when a fourth layer is laminated, it is laminated to three layers, i.e. a multilayer laminate on a carrier.
Further, note when forming multilayer webs, it at least would have been obvious to put parallel fiber webs between transverse webs since they are both described as being in the same cross-layer laminate.  Since parallel webs may be formed without seams, no seams need to overlay in the laminated sheets.  
Regarding Claim 69, Gloeckner et al. teaches process a continuous web and then winding the process web, here web [1], to store for further use and to simplified handling (See page 4, paragraph [0066]).  Gloeckner et al. does specify the subsequent laminate is also wound, but it would have been obvious to a person having ordinary skill in the art at the time of invention to also wind the multilayer if is not yet ready for further processing in line.

Claims 64, 67, 69, 76, 77, 83, and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner et al. as applied to Claims 59, 62, 65, 73 and 84, and further in view of Ikeda et al. (US 2018/01861010).
Regarding Claims 64, 67, 69, 76, 77, 83, and 87, Gloeckner et al. teach the method of Claims 59, 62, 65, 73 and 84 as described above.  Gloeckner et al. fail to specifically teach a layer with random chopped fibers.  However, in similar composite stack having fibers in alternating directions, it is known to incorporate a layer of sheet molding material (and note sheet molding material (SMC) is known in the art to be a composite with random chopped fibers) in order to improve mechanical properties when using the web in a 3D shape (See, for example Ikema et al., page 4, paragraph [0067] and page 5, paragraph [0088]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to include a layer of SMC into the composite of Gloeckner et al. by the same methods taught therein, because doing so would have predictably enhanced the mechanical properties of such cross-layered web when molding into 3D shapes.  Examiner submits the advantage would have predictably been the same whether thermoset or thermoplastic resin is utilized.  Note any intermediate layer may be considered the carrier.

Claims 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloeckner et al. as applied to Claims 59, and further in view of Blauch et al. (US 5,173,138).
Regarding Claim 93, Gloeckner et al. teaches the method of claim 59 as described above.  Gloeckner et al. is silent as to polymer films.  However, it is known in composite laminate stacks including multiple unidirectional layers to adhere polymeric films, such as via adhesive, in order to provide specific properties to the composite (See, for example, Gloeckner et al., col. 12, line 54 to col. 13, line 19, teaching polymer films may be adhesively bonded to crossplied composite layers so as to provide specific properties such as frictional characteristics, flame retardance or chemical resistance).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to laminate a polymeric film to one of the preformed oriented composite layers in Gloeckner et al., such as via adhesive, because doing so would have predictably provided the composite stack with added properties as may be desired such as flame retardance, chemical resistance, and/or varied frictional characteristics.  Such a polymeric film is considered to be a carrier as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746